                             Case 20-11518-KBO                             Doc 338               Filed 10/20/20             Page 1 of 11



                                                             UNITED STATES BANKRUPTCY COURT
                                                              FOR THE DISTRICT OF DELAWARE


In re Klausner Lumber Two LLC                                                                                   Case No. 20-11518 (KBO)
Debtor                                                                                                          Reporting Period: September 1 - 30, 2020


                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document   Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                          X
   Schedule of Professional Fees Paid                                                   MOR-1b                          X
   Copies of bank statements                                                            MOR-1a                                      X
   Cash disbursements journals
Statement of Operations                                                                 MOR-2                           X
Balance Sheet                                                                           MOR-3                           X
Status of Postpetition Taxes                                                            MOR-4                                                        X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4a                          X
  Listing of aged accounts payable                                                      MOR-4                           X
Accounts Receivable Reconciliation and Aging                                            MOR-5                           X
Debtor Questionnaire                                                                    MOR-5                           X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


/s/ Bob Prusak                                                                          October 20, 2020
Signature of Authorized Individual*                                                     Date


Bob Prusak                                                                              Chief Restructuring Officer
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




The last four digits of the Debtor's United States federal tax identification number are 4897.
The Debtor's mailing address is Klausner Lumber Two LLC, PO Box C, Redding Ridge, CT 06876.



                                                                                                                                                               MOR
                                                                                                                                                             (04/07)
                      Case 20-11518-KBO                 Doc 338         Filed 10/20/20          Page 2 of 11



In re Klausner Lumber Two LLC                                                 Case No. 20-11518 (KBO)
Debtor                                                                        Reporting Period: September 1 - 30, 2020

                                          GENERAL NOTES
Debtor-in-Possession Financial Statements
The financial statements and supplemental information contained herein are unaudited, preliminary and may not
comply with generally accepted accounting principles ("GAAP") in all material respects. In preparing the
monthly operating report ( the "MOR"), the Debtor relied on financial data derived from its books and records
that was available at the time of preparation. Subsequent information or discovery may result in material
changes to the MOR and errors or omissions may exist. Notwithstanding any such results, discovery, new
information, or errors or omissions, the Debtor did not undertake any obligation or commitment to update the
MOR.

The results of operations contained herein are not necessarily indicative of results which may be expected from
any other period or for the full year and may not necessarily reflect the results of operations, financial position
and cash flows of the Debtor in the future.

The information contained herein is provided to fulfill the requirements of the Office of the United States
Trustee.

Liabilities Subject to Compromise

As a result of the chapter 11 filing, the payment of prepetition indebtedness is subject to compromise or other
treatment under a chapter 11 plan. The determination of how liabilities will ultimately be settled or treated
cannot be made until the Bankruptcy Court approves a chapter 11 plan. Accordingly, the ultimate amount of
such liabilities is not determinable at this time. The amounts currently classified as liabilities subject to
compromise are preliminary and may be subject to future adjustments depending on Court actions, further
developments with respect to disputed claims, determinations of the secured status of certain claims, the values
of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.

Reservation of Rights
The Debtor reserves all rights to amend or supplement the MOR in all respects, as may be necessary or
appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtor's rights or an
admission with respect to this Chapter 11 case.
                          Case 20-11518-KBO                       Doc 338            Filed 10/20/20                   Page 3 of 11



In re Klausner Lumber Two LLC                                                                    Case No. 20-11518 (KBO)
Debtor                                                                                           Reporting Period: September 1 - 30, 2020


                SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                 MOR-1

Amounts reported are per the debtor's books (not the bank statement).

                                                                             Bank Accounts                                Current      Cumulative
                                              Operating          Utilities           Taxes            Other (a)           Month         To-Date

Beginning Cash Balance                             59,993                     0              0                    0          59,993          217,737

Receipts:

DIP funding                                     2,625,000                                                                 2,625,000         2,625,000
Asset Sales                                       110,810                                                                   110,810           110,810
Bank transfer                                                                                                     0               0           217,737
Other revenue                                           0                                                                         0                 0
                                                2,735,810                     0              0                    0       2,735,810         2,953,547
Disbursements:

Insurance                                               0                                                                         0            31,403
Director fees and expenses                         39,688                                                                    39,688           123,438
Taxes                                                   0                                                                         0                 0
Bank transfer                                           0                                                                         0           217,737
Administrative expenses                           267,214                                                                   267,214           301,105
Professional fees (b)                           2,091,800                                                                 2,091,800         2,099,850
Filing fees                                             0                                                                         0                 0
US Trustee quarterly fees                               0                                                                         0               650
                                                2,398,702                     0              0                    0       2,398,702         2,774,183

Cash - End of Month                               397,101                     0              0                    0         397,101          397,101


(a) The debtor has closed or is in the process of closing the following pre-petition bank accounts:

Account Name
Wells Fargo - operating ending 0594        Account closed
Wells Fargo - payroll ending 1075          Account closed
EastWest Bank - ending 6177                Account closed

(b) Including amounts paid into the Professional Fee Escrow

                         THE FOLLOWING SECTION MUST BE COMPLETED
TOTAL DISBURSEMENTS                                                                                                                         2,398,702
 LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                   0
 PLUS; ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e, from escrow accounts)                                                                     0
TOTAL DISBURSEMENTS FOR CALCULATING US TRUSTEE QUARTERLY FEES                                                                               2,398,702
                        Case 20-11518-KBO               Doc 338        Filed 10/20/20          Page 4 of 11



In re Klausner Lumber Two LLC                                              Case No. 20-11518 (KBO)
Debtor                                                                     Reporting Period: September 1 - 30, 2020

                                         BANK RECONCILIATIONS
                                                        MOR-1a

      Bank                              Type Account                       A/C #                                     Balance

      EastWest Bank                     Operating Account                  X6205                            $            401,913
      EastWest Bank                     Operating Account                  X6177                                               0
      EastWest Bank                     Utilities Account                  X6212                                               0
      EastWest Bank                     Taxes Account                      X6219                                               0
      Wells Fargo                       Operating Account                  X0594                                               0
      Wells Fargo                       Payroll Account                    X1075                                               0
                                                                                                                                     (1)
      Total Bank Balance                                                                                    $            401,913

      Add/Less: Reconciling Items                                                                                          (4,812)


      Book Balance                                                                                          $            397,101



(1)
      Bank statements and reconciliations for all open and active bank accounts are retained by the Debtor and are
      available upon request by the United States Trustee's office.
                                             Case 20-11518-KBO                   Doc 338          Filed 10/20/20             Page 5 of 11



In re Klausner Lumber Two LLC                                                                                                Case No. 20-11518 (KBO)
Debtor                                                                                                                       Reporting Period: September 1 - 30, 2020

                                             SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                     This schedule is to include all retained professional payments from case inception to current month.

                                                                Amount                  Check                        Amount Paid                 Cumulative Amount Paid
             Payee                    Period Covered           Approved           Number          Date           Fees       Expenses             Fees          Expenses
Asgaard Capital LLC                Jun10-Jun30, 2020            225,069.37     Prof Escrow       09/28/20      219,441.50       5,627.87
Asgaard Capital LLC                July, 2020                   344,079.23     Prof Escrow       09/28/20      335,350.50       8,928.73
Asgaard Capital LLC                August, 2020                 317,725.95     Prof Escrow       09/28/20       67,137.20       6,920.20                                       (a)
Asgaard Capital LLC                Financing fee                105,000.00     Prof Escrow       09/28/20      105,000.00                        726,929.20       21,476.80

Donlin Recano & Company Inc        June, 2020                      5,796.19 Wire                 08/18/20        5,796.19
Donlin Recano & Company Inc        July, 2020                     19,683.50 Wire                 09/14/20       19,683.50                         25,479.69             0.00




(a) Amount Paid is partial, as limited by escrowed amount at the time paid




                                                                                                                                                                          FORM MOR-1b
                                                                                                                                                                                (04/07)
                     Case 20-11518-KBO                  Doc 338         Filed 10/20/20          Page 6 of 11




In re Klausner Lumber Two LLC                                                       Case No. 20-11518 (KBO)
Debtor                                                                              Reporting Period: September 1 - 30, 2020

                                                STATEMENT OF OPERATIONS
                                                                MOR-2

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                     Cumulative
REVENUES                                                                                     Month                  Filing to Date
Misc Income                                                                         $                      -   $                      -
Sale of Assets                                                                      $                110,810   $                110,810
Interest Income                                                                                                                       0
Net Revenue                                                                         $                110,810   $                110,810
OPERATING EXPENSES
Bank Fees                                                                                                138                        505
Director Fees                                                                                         39,688                    123,438
Dues & Subscriptions
Independent Contractors                                                                               20,164                       42,591
Insurance Expense                                                                                                                  31,403
Misc expense                                                                                             900                       14,841
Other expenses
Equipment rental
Taxes
Utilities
Plant expenses                                                                                         2,316                      2,456
Total expenses                                                                                        63,206                    215,234
Net Profit (Loss) Before Reorganization Items                                       $                 47,604   $               (104,424)
REORGANIZATION ITEMS
CRO Fees & Expenses                                                                                  445,966                   1,340,544
Professional fees                                                                                    642,968                   1,573,702
Filing fees
US Trustee Fees                                                                                        1,625                     4,115
Total Reorganization Items                                                                         1,090,559                 2,918,361
Net Profit (Loss)                                                                   $             (1,042,955) $             (3,022,785)




                                                                                                                               FORM MOR-2
                                                                                                                                    (04/07)
                   Case 20-11518-KBO             Doc 338       Filed 10/20/20        Page 7 of 11



In re Klausner Lumber Two LLC                                        Case No. 20-11518 (KBO)
Debtor                                                               Reporting Period: September 1 - 30, 2020


                                             BALANCE SHEET
                                                     MOR-3

                                                                                             As of June 10, 2020
                                             As of September 30, 2020                          (Petition Date)
ASSETS
   Current Assets
      Checking/Savings
          EastWest Bank - DIP                             397,101
          EastWest Bank - Utilities                             0
          EastWest Bank - Taxes                                 0
          EastWest Bank - Operating                             0                                     217,382
          Wells Fargo - operating                               0                                         349
          Wells Fargo - payroll                                 0                                           6
      Total Checking/Savings                              397,101                                     217,737
      Other Current Assets
          Acc Receivable
              A/R - domestic                                   21                                          21
              A/R - international                         101,278                                     101,278
              A/R - KTU                                 1,070,917                                   1,070,917
          Total Acc Receivable                          1,172,216                                   1,172,216
          Due from KL-1                                   143,991                                     143,991
          Inventory - green lumber                          5,642                                       5,642
          Inventory - log wood (manual)                   231,547                                     231,547
          Inventory - debarked                             13,098                                      13,098
          Inventory - mfg supplies                        159,594                                     159,594
          Inventory - Log wood in bark                     23,034                                      23,034
          NetSpend Debit Card                               1,000                                           0
          Prepaid Expenses - other                         41,005                                      25,705
          Professional Fee Escrow Account               1,323,710                                           0
          Retainer                                         10,000                                      10,000
      Total Other Current Assets                        3,124,837                                   1,784,827
   Total Current Assets                                 3,521,938                                   2,002,564
   Other Assets
      Accumulated Depreciation - F/A
          Accum Depr - buildings                             (260)                                       (260)
          AccumDepr - Tech Equip                          (10,603)                                    (10,603)
      Total Accumulated Depreciation - F/A                (10,863)                                    (10,863)
      Buildings                                        61,064,116                                  61,064,116
      Land and Improvements
          Land of own built-up land                     1,729,276                                   1,729,276
          Land improvements                             8,807,037                                   8,807,037
      Total Land and Improvements                      10,536,313                                  10,536,313
      Machinery & Equipment
          Factory and office equipment                  4,708,600                                   4,708,600
          Fixed assets under construction               3,483,592                                   3,483,592
          Plant & Machinery                            99,988,378                                  99,988,378
      Total Machinery & Equipment                     108,180,570                                 108,180,570
      Other Assets
          Loan Klausner NMTC LLC                       12,140,055                                  12,140,055
          Security Deposits                                 1,200                                       1,200
      Total Other Assets                               12,141,255                                  12,141,255
   Total Other Assets                                 191,911,391                                 191,911,391
TOTAL ASSETS                                          195,433,329                                 193,913,955
                     Case 20-11518-KBO            Doc 338       Filed 10/20/20        Page 8 of 11



In re Klausner Lumber Two LLC                                         Case No. 20-11518 (KBO)
Debtor                                                                Reporting Period: September 1 - 30, 2020


                                              BALANCE SHEET
                                                      MOR-3

                                                                                              As of June 10, 2020
                                              As of September 30, 2020                          (Petition Date)
LIABILITIES & EQUITY
   Liabilities
      Current Liabilities
            Other Current Liabilities
               Accounts Payable                              1,343                                           0
               Accrued expenses                          1,906,571                                           0
               Notes Payable - DIP                       2,625,000                                           0
            Total Other Current Liabilities              4,532,914                                           0
      Total Current Liabilities                          4,532,914                                           0
      Long Term Liabilities
            Liabilities subj to compromise             181,200,951                                 181,190,951

     Total Long Term Liabilities                       181,200,951                                 181,190,951
  Total Liabilities                                    185,733,865                                 181,190,951
  Equity
     Retained Earnings - Beginning                      12,485,622                                  12,485,622
     Net Income                                         (2,786,158)                                    237,382
  Total Equity                                           9,699,464                                  12,723,004
TOTAL LIABILITIES & EQUITY                             195,433,329                                 193,913,955
                     Case 20-11518-KBO           Doc 338       Filed 10/20/20        Page 9 of 11



In re Klausner Lumber Two LLC                                   Case No. 20-11518 (KBO)
Debtor                                                          Reporting Period: September 1 - 30, 2020

                              CERTIFICATION REGARDING
                               CASH DISBURSEMENTS AND
                             COMPLIANCE AND PAYMENT OF
                                 POSTPETITON TAXES


I Bob Prusak, Chief Restructuring Officer of Klausner Lumber Two LLC (the "Debtor"), hereby certify as
follows:

    To the best of my knowledge and belief, the Debtor has filed all necessary tax returns and is current on
    all post-petition taxes, or is in the process of remediating any immaterial late filing or payments.




By: /s/ Bob Prusak
     Bob Prusak


    October 20, 2020
                       Case 20-11518-KBO             Doc 338           Filed 10/20/20              Page 10 of 11




In re Klausner Lumber Two LLC                                                         Case No. 20-11518 (KBO)
Debtor                                                                                Reporting Period: September 1 - 30, 2020


                                SUMMARY OF UNPAID POSTPETITION DEBTS
                                                         MOR-4a

                                                                         Number of Days Past Due
                                   Current           0-30             31-60         61-90              Over 90         Total
Accounts Payable                             1,343                                                                               1,343
Total Postpetition Debts           $         1,343   $            -   $           -   $            -   $           -   $         1,343




                                                                                                                                         FORM MOR-4
                                                                                                                                              (04/07)
                       Case 20-11518-KBO                      Doc 338          Filed 10/20/20        Page 11 of 11




In re Klausner Lumber Two LLC                                                            Case No. 20-11518 (KBO)
Debtor                                                                                   Reporting Period: September 1 - 30, 2020



                          ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                                    MOR-5


Accounts Receivable Reconciliation                                                                                                  Amount
Total Accounts Receivable at the beginning of the reporting period                                                          $       1,172,216
+ Amounts billed during the period                                                                                                          0
- Amounts collected during the period                                                                                                       0
Total Accounts Receivable at the end of the reporting period                                                                $       1,172,216


Accounts Receivable Aging                                                                                                           Amount
0 - 30 days old                                                                                                             $                -
31 - 60 days old                                                                                                                            0
61 - 90 days old                                                                                                                            0
91+ days old                                                                                                                        1,172,216
Total Accounts Receivable                                                                                                           1,172,216
Amount considered uncollectible (Bad Debt)                                                                                                  0
Accounts Receivable (Net)                                                                                                   $       1,172,216


                                                      DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                   Yes                  No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.                                                 X
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                                             X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                                       X
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                                    X
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                                   X




                                                                                                                                     FORM MOR-5
                                                                                                                                          (04/07)
